Appellant contends that this case should be reversed on the claim that there is no evidence to support a finding that the fire was of incendiary origin save that of Rogers. As supporting such proposition we are cited to Duncan v. State,7 S.W.2d 79. In that case an extra judicial confession of the accused was used; no other evidence indicating that the house was set on fire was found in the record; the holding necessarily followed that the corpus delicti could not be established by the extra judicial confession alone. If Duncan had appeared in the trial court and made a judicial confession of his guilt a different rule would have obtained. See Underhill's Cr. Ev. (2d Ed.); Sec. 237; Wharton's Cr. Ev. (10th Ed.), Vol. 2, Sec. 638. In the present case Rogers was used as a witness by the state and under oath asserted that he fired the house in question. Adamson being on trial the question is not to what extent Rogers' admissions were binding on himself, but how *Page 341 
far did they go in establishing the commission of a crime and Adamson's connection with it? We find it unnecessary to consider whether Roger's testimony alone would, under the circumstances, be sufficient to establish that the crime of arson had been committed by him, because we are of opinion that other facts and circumstances in evidence are sufficient to corroborate him upon that point as well as appellant's connection with it.
Appellant urges especially our consideration of his bills of exception numbers eight, ten and eleven. Rogers had testified that a few days after burning the house appellant gave him a check for two dollars for expense money which check Rogers testified had been cashed by one Blanton. Bill number eight complains because Blanton was permitted to testify that he cashed for Rogers a check for two dollars which had Adamson's name signed to it, the objection being that it was a transaction had by Rogers out of appellant's presence and after the commission of the crime. We find no error in the proceeding. Rogers had testified to the same fact; he was an accomplice witness; the state had the right to corroborate him on this point by the testimony objected to.
Quattlebaum occupied the house which burned. Rogers was a stranger in Haskell; he did not know who lived in the house which he claimed had been pointed out to him by appellant. Rogers' description of the house burned by him and its location was somewhat general. It was necessary for the state to show that the house burned was occupied by Quattlebaum. Bills ten and eleven reflect the following occurrence. Rogers was permitted to testify over objection that during the trial he had gone with one Fields to a place where there had been a fire and that said place was where the house had stood which he (Rogers) burned. Fields, over objection, was permitted to testify that he had gone with Rogers to where there had been a fire and that witness knew Quattlebaum was living there when the house burned. Nothing that Rogers said to Fields or that Fields said to Rogers was admitted. No error is shown. Marta v. State, 81 Tex.Crim. R., 193 S.W. 323; Huey v. State,81 Tex. Crim. 554, 197 S.W. 202; Willman v. State, 92 Tex.Crim. R.,242 S.W. 746; Long v. State, 97 Tex.Crim. R., 262 S.W. 481; Gray v. State, 99 Tex.Crim. R., 268 S.W. 941.
The motion for rehearing is overruled.
Overruled. *Page 342